             Brett H. Klein, Esq., PLLC
             305 Broadway, Suite 600
             New York, New York 10007
             T: (212) 335-0132 F: (212) 335-0571


                                                      December 31, 2018

BY ECF

The Honorable Steven I. Locke
United States Magistrate Judge
100 Federal Plaza
Central Islip, New York 11722

       Re:     Bobby Hayes v. County of Nassau, et al., 15 CV 398 (JFB)(SIL)

Dear Magistrate Judge Locke:

       I represent the plaintiff in the above-referenced civil rights action. I write with defense
counsel’s consent to request that the deadline to complete discovery be enlarged from today until
March 1, 2019, and for a corresponding adjournment of the status conference scheduled for
January 10, 2019.

         As the Court may recall, my firm recently appeared in this case. As anticipated, I was on
trial in October, among other litigation commitments, and had to get acquainted with this file, as
this case had been somewhat litigated. Defense counsel and I were in contact over the past
several weeks and currently have no disputes, but were unable to find mutually acceptable
deposition dates. To that end, notwithstanding that I have a trial in mid-January in the Southern
District, and another in the Eastern District in late February, I am optimistic that the parties will
be able to resolve outstanding discovery matters over the next 60 days.

       We thus request that the discovery cutoff be enlarged to March 1, 2019 and that the
conference scheduled for January 10, 2019 be adjourned to a date after the close of discovery.

       Thank you for your consideration.

                                                      Respectfully,

                                                      s/ Brett Klein

                                                      Brett H. Klein

cc:    Richard Femia, Esq. (by ECF)
